internal_revenue_service department of thet 2edy index number 468a washington dc person to contact telephone number refer reply to cc dom p si 6-plr-102425-99 te ae jul legend taxpayer seller plant subsidiary subsidiary subsidiary buyer partner partner commission commission commission district district plr-102425-99 state a state b a a t a f o i l w_i dear this letter responds to your request dated date that we rule on certain tax consequences of the sale of the plant from seller to buyer as set forth below you have requested rulings regarding the tax consequences of the sale under sec_468a of the internal_revenue_code to the seller and its subsidiaries and their qualified nuclear decommissioning funds in addition you have requested whether the seller and its subsidiaries would be entitled to a deduction for amounts realized by them as a result of the buyer's assumption of the decommissioning liabilities associated with the plant the taxpayer has represented the following facts and information relating to the ruling_request the taxpayer is the parent holding_company of subsidiarie sec_1 and the consolidated federal tax_return is under the audit jurisdiction of the district_director of district each subsidiary is a regulated_public_utility engaged in the generation transmission distribution and sale of electricity and uses the accrual_method of accounting the wholesale rates of the subsidiaries are under the jurisdiction of commission the retail rates of subsidiarie sec_1 and are under the jurisdiction of commission subsidiary the retail rates of subsidiary is under the jurisdiction of commission owns a percent of the plant while subsidiarie sec_2 and each own b percent of the plant each subsidiary maintains both a qualified nuclear decommissioning fund and a non-qualified fund with respect to its interest in the plant plr-102425-99 the buyer is a limited_liability_company whose two members are partner and partner the buyer is under the audit jurisdiction of the district_director of district historically the taxpayer and its subsidiaries have conducted their electric utility business in a regulated monopoly environment as a result of legislation enacted in state a and expected to be enacted in state b the sale of electric generation in those states will become deregulated in state a subsidiarie sec_1 and will be permitted to recover stranded costs associated with their generation assets including nuclear decommissioning costs through a competitive transmission charge which will be a separate component of their bills to retail customers similarly in state b subsidiary will be able to recover stranded costs through a nonbypassable transmission charge in response to this changing environment the taxpayer made a decision to exit the generation business to focus solely on transmission and distribution as part of this decision the taxpayer and buyer entered into an agreement on providing for the sale of the subsidiaries’ interests in the plant to the buyer the taxpayer and its subsidiaries will transfer the plant and its related assets nuclear fuel plant license and all of the assets of the subsidiaries’ qualified and nonqualified nuclear decommissioning funds to the buyer in exchange the buyer will transfer to the taxpayer d and will assume the decommissioning liabilities associated with the plant the purchase agreement requires the qualified and nonqualified funds to have a combined total of e as of the date of closing requested ruling the subsidiaries’ qualified nuclear decommissioning funds will not recognize any gain or otherwise take into account any income for federal_income_tax purposes by reason of the transfer of the assets of the qualified_fund to a qualified_fund established by the buyer to receive such assets sec_468a provides that a taxpayer may elect to deduct payments made to a nuclear decommissioning reserve fund the qualified_fund sec_468a limits the annual deduction of the electing taxpayer to the lesser_of the ruling_amount or the amount of decommissioning costs included in the electing taxpayer's cost of service for ratemaking purposes for the taxable_year sec_468a provides that the ruling_amount means the amount determined by the service to be necessary to a fund that portion of the nuclear decommissioning cost with respect to the nuclear power plant that bears the same ratio to the total nuclear decommissioning costs with respect to such nuclear power plant as the period for which the fund is in effect bears to the estimated_useful_life of the nuclear power plant and b prevent any excessive funding of such costs or the funding of such costs at a rate more rapid than level_funding plr-102425-99 sec_468a provides that the rate_of_tax on the income of a qualified_fund is percent sec_468a provides in pertinent part that the assets in a qualified_fund shall be used exclusively for satisfying the liability of any taxpayer contributing to the qualified_fund sec_1_468a-1 of the federal_income_tax regulations provides that an eligible_taxpayer is a taxpayer that possesses a qualifying interest in a nuclear power plant sec_1_468a-1 provides that a qualifying interest is a direct ownership_interest or a leasehold interest meeting certain additional requirements sec_1_468a-1 provides in part that a nuclear power plant is any nuclear power reactor that is used predominantly in the trade_or_business of the furnishing or sale of electric energy if the rates for such furnishing or sale have been established or approved by a public_utility commission sec_1_468a-5 sets out the qualification requirements for nuclear decommissioning funds it provides in part that a qualified_fund must be established and maintained pursuant to an arrangement that qualifies as a_trust under state law an electing taxpayer can establish and maintain only one qualified_fund for each nuclear power plant sec_1_468a-5 provides that if at any time during the taxable_year a nuclear decommissioning fund does not satisfy the requirements of sec_1_468a-5 the service may disqualify all or a portion of the fund as of the date that the fund does not satisfy the requirements sec_1_468a-5 provides that if a qualified_fund is disqualified the fair_market_value with certain adjustments of the assets in the fund is deemed to be distributed to the electing taxpayer and included in that taxpayer's gross_income for the taxable_year sec_1_468a-6 generally provides rules for the transfer of an interest in a nuclear power plant and transfer of the qualified_fund where after the transfer the transferee is an eligible_taxpayer under sec_1_468a-6 the service may treat any disposition of an interest in a nuclear power plant occurring after date as satisfying the requirements of the regulations if the service determines that such treatment is necessary or appropriate to carry out the purposes of section agba thus the applicable provisions of the code and regulations set forth three general requirements for the establishment and maintenance of qualified funds in order to establish and or maintain a qualified nuclear decommissioning fund a taxpayer must be a regulated_public_utility have cost of service ratemaking on a rate of return basis have a qualifying ownership_interest in a nuclear power plant and be liable for the decommissioning of the nuclear power plant under the specific facts herein the service will exercise its discretion to treat this sale under sec_1_468a-6 as a disposition qualifying under the general provisions aw2 d plr-102425-99 of sec_1_468a-6 this exercise of discretion is specifically based on the continued general supervision of the qualified_fund by the nuclear regulatory agency and the federal energy regulatory commission in addition this exercise of discretion applies to those provisions of sec_1_468a-6 except those outlined in sec_1_468a-6 with respect to the calculation of a schedule of ruling amounts subsequent to a sale thus under sec_1_468a-6 the seller's fund will not be disqualified upon the sale when the fund withdrawal rights transfer to the buyer sec_1_468a-6 provides that neither a seller of an interest in a nuclear power plant nor the seller's fund will recognize gain_or_loss or otherwise take any income_or_deduction into account by reason of a sale thus because we are exercising our discretion not to disqualify the qualified funds neither the qualified funds nor the taxpayer and its subsidiaries will recognize gain_or_loss or otherwise take any income_or_deduction into account upon the transfer of the qualified funds to the buyer as a result of the sale requested ruling the taxpayer and its subsidiaries will be allowed current ordinary deductions for federal_income_tax purposes for any amounts treated as realized by them or otherwise recognized as income to them as a result of the buyer’s assumption of the decommissioning liability associated with the plant sec_1_446-1 provides that under an accrual_method of accounting a liability is incurred and generally taken into account for federal_income_tax purposes in the year in which all the events have occurred that establish the fact of the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability sec_461 makes clear that generally the all_events_test is not treated as having been met any earlier than the taxable_year in which economic_performance has occurred with respect to a liability see also sec_1_461-4 sec_461 provides that in the case of a liability that requires the taxpayer to provide services economic_performance occurs as the taxpayer provides the services sec_1_461-4 provides that economic_performance occurs with respect to such service liabilities as the taxpayer incurs costs in connection with the satisfaction of the liability under the general economic_performance rules the taxpayer and its subsidiaries would not be entitled to a deduction for their decommissioning liability until a2 plr-102425-99 the year in which they incur costs to decommission the plant sec_1_461-4 however creates an exception to this general_rule business in certain limited circumstances to deduct in the year_of_sale liabilities that otherwise would have been deducted but for the failure to meet the economic_performance requirement specifically that section provides in part as follows it allows a seller of a trade or if in connection with the sale_or_exchange of a trade_or_business by a taxpayer the purchaser expressly assumes a liability arising out of the trade_or_business that the taxpayer but for the economic_performance requirement would have been entitled to incur as of the date of sale economic_performance with respect to that liability occurs as the amount of the liability is properly included in the amount_realized on the transaction by the taxpayer under sec_1_461-4 the taxpayer and its subsidiaries are entitled to a deduction in the year of the sale for the decommissioning liability assumed by the buyer if the all_events_test is otherwise satisfied and the amount of the assumed liability is properly included in the amount_realized of the taxpayer and its subsidiaries the first prong of the all_events_test requires that the fact of the liability be established at the time of the deduction this prong of the all_events_test is satisfied in the instant case here the taxpayer and its subsidiaries clearly have the obligation to decommission the plant the fact of the obligation arose many years ago at the time they obtained a license to operate the plant see c f_r dollar_figure and sec_72 requiring the operator of a nuclear power plant to decommission it moreover congress recognized the existence of the decommissioning liability when in it enacted sec_461 and sec_468a noting that g enerally under federal and state laws utilities that operate nuclear power plants are obligated to decommission the plants at the end of their useful lives h_r conf_rep no see also s prt no vol cong 2d sess the second prong of the all_events_test requires the amount of the liabifity to be in the instant case the amount of the selfers’ decommissioning liability has reasonably determinable see sec_1_461-1 ii this prong is also satisfied been determined by experts in the nuclear decommissioning industry their calculations have been reviewed and accepted by both the nuclear regulatory commission nrc which is charged with ensuring that sufficient funds are available to decommission the plant and the federal energy regulatory commission ferc which is charged with ensuring that the ratepayers are not overcharged for their share of the decommissioning costs n addition there is also support in the code for finding that the amount of the decommissioning liability is reasonably determinable at the time of sale sec_468a generally permits a current deduction for a ruling_amount oi plr-102425-99 based on estimated future decommissioning expenses to the extent the decommissioning costs are sufficiently determinable to entitle the utility to a deduction under sec_468a it is also reasonable to conclude that the costs must also be sufficiently determinable to satisfy the second prong of the all_events_test given that the two prongs of the all_events_test are satisfied sec_1_461-4 will deem economic_performance to be satisfied with respect to the decommissioning liability in the year of the sale to the extent the liability is included in the amount_realized of the taxpayer and its subsidiaries thus they will be entitled to a current deduction in such amount accordingly to summarize the conclusions set forth above we reach the following conclusions in response to the taxpayers’ requested rulings neither the qualified funds nor the taxpayer and its subsidiaries will recognize gain_or_loss or otherwise take any income_or_deduction into account upon the transfer of the qualified funds to the buyer as a result of the sale this ruling is limited to the federal_income_tax effect of the transfer of the qualified_fund to the buyer no ruling is made with respect to the gain_or_loss of the taxpayer and its subsidiaries on the sale of the plant and associated assets other then the qualified_fund the taxpayer and its subsidiaries will be allowed current ordinary deductions for federal_income_tax purposes for any amounts treated as realized by them or otherwise recognized as income to them as a result of the buyer's assumption of the decommissioning liability associated with the plant this letter_ruling is directed only to the taxpayers that requested it sec_6110 provides that this ruling may not be used or cited as precedent in accordance with the power_of_attorney we are sending a copy of this ruling to your authorized representative we are also send copies of this letter_ruling to the district_director of the district sincerely charles b ramsey chief branch office of the assistant chief_counsel passthroughs and special industries a
